       Case 4:20-cv-00277 Document 1 Filed on 01/24/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

    SAMSON RESOURCES COMPANY
           Plaintiff

           v.                                          CIVIL ACTION NO.

    MB OIL & GAS, LLC
         Defendant


                                    NOTICE OF REMOVAL

   Defendant MB Oil & Gas, LLC hereby gives notice of the removal of this cause to the United

States District Court for the Southern District of Texas and would show the following:

                                                      I.
   MB Oil & Gas is a defendant in the cause of action which has been filed in 190th Judicial

District Court for the Harris County, Texas, as Cause No. 2019-87041. A copy of the pleadings

and process on file are attached as Exhibit "A." MB Oil & Gas received notice of this cause of

action when its was served with a copy of plaintiffs' petition on December 27, 2019.

                                                     II.
   The District Court of the United States has original jurisdiction of this action pursuant to 28

U.S.C. §1332 in that there is complete diversity between the parties and the amount in controversy,

as alleged by plaintiff, exceeds the sum of $75,000, exclusive of interest and costs. Specifically,

plaintiff is resident of Oklahoma with its principal place of business in Oklahoma while MB Oil

& Gas is a resident of Louisiana with its principal place of business in Louisiana.

                                                     III.
   MB Oil & Gas now therefore desires to and hereby does remove this lawsuit to the United

States District Court for the Southern District of Texas, where it might have originally been filed.

Removal is authorized by 28 U.S.C. §1441(b).



                                                 1
       Case 4:20-cv-00277 Document 1 Filed on 01/24/20 in TXSD Page 2 of 2




    WHEREFORE, defendant MB Oil & Gas, LLC gives notice that cause number 2019-87041

pending in 190th Judicial District Court for the Harris County, Texas is removed to the United

States District Court for the Southern District of Texas and that such Court assumes full

jurisdiction of this action as provided by law.


                                              Respectfully submitted,


                                              /s Robert Redfearn, Jr.
                                              Robert L. Redfearn, Jr. (TBA # 16663950)
                                              Simon, Peragine, Smith & Redfearn, L.L.P.
                                              30th Floor, Energy Centre
                                              1100 Poydras Street
                                              New Orleans, LA 70163-3000
                                              Telephone: (504) 569-2030
                                              Telecopier: (504) 569-2999

                                              Attorneys for MB Oil & Gas, LLC


                                 CERTIFICATE OF SERVICE

   I hereby certify that a copy of the foregoing Pleading has been duly served on all known

counsel of record by electronic mail, hand delivery or placing a copy of same in the United States

mail, first class postage prepaid and properly addressed, on this 24th day of January, 2020.


                                              /s Robert Redfearn, Jr.




                                                  2
